United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3798
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Antonio Pizano-Cornego, also known *        [UNPUBLISHED]
as Javier Vega, also known as Diablo, *
                                      *
            Appellant.                *
                                 ___________

                          Submitted: August 7, 2002
                              Filed: August 16, 2002
                                   ___________

Before HANSEN, Chief Judge, McMILLIAN, and RICHARD S. ARNOLD, Circuit
      Judges.
                              ___________

PER CURIAM.

       Antonio Pizano-Cornego appeals from the final judgment entered in the
District Court1 for the Northern District of Iowa after he pleaded guilty to two counts
of distributing methamphetamine within 1000 feet of a school, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B), (b)(1)(C) and 860(a), and one count of brandishing
a firearm in relation to a drug-trafficking crime, in violation of 18 U.S.C.


      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
§ 924(c)(1)(A)(ii). The district court sentenced appellant to concurrent 108-month
prison terms on the distribution counts and a consecutive 84-month term on the
firearm count, followed by 8 years supervised release. Counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
for reversal that the district court erred in sentencing appellant for brandishing--rather
than merely possessing--the firearm.

       We conclude that, based on the testimony of an undercover agent at sentencing,
the district court correctly sentenced Pizano-Cornego for brandishing a firearm. See
United States v. Carlson, 217 F.3d 986, 987-89 (8th Cir. 2000), cert. denied, 531 U.S.
1095 (2001). We have also reviewed the record independently under Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-